DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-9 in the reply filed on 11/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/08/2022.

Claims 1-9 are under current examination. 

Claim Objections
Claims 2, 5, and 6 are objected to because of the following informalities:  

Claim 2 recites “A liquid composition as claimed in claim 1, further comprises …”  This phrase is ungrammatical.  Amending the claim to recite either “A liquid composition as claimed in claim 1, further comprising …”  or “A liquid composition as claimed in claim 1, wherein the composition further comprises …” would be remedial.  

Claim 5 recites “ready to use composition”.  This is ungrammatical.  Amending the claim to recite “a ready to use composition” would be remedial.

Claim 6 recites “in the form of suspension”.  This is ungrammatical.  Amending the claim to recite “in the form of a suspension” would be remedial.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 2 currently recite the phrase “the group comprising of”.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. and MPEP 2173.05(h).  Please refer to MPEP 2173.05(h) for examples of proper Markush language: When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper.  Amending the claims to recite “the group consisting of” would obviate the rejection.  

Claim 3 requires weight percentages for the recited ingredients without indicated what type of percentage (e.g. wt/vol, mol/mol etc.)  As the absolute amount of each substance permitted in the claimed compositions is different depending upon the type of percentage intended, one having ordinary skill in the art cannot unambiguously ascertain the metes and bounds of the claim.  

Claim 4 contains the trademark/trade name “Tutti Fruity”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. 

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toti et al. (US 2015/0099004; publication date: 04/09/2015; cited in the IDS filed 08/17/2020).

With regard to claim 1, Toti discloses a formulation comprising inter alia, aprepitant, water (i.e. the composition is liquid), and hypromellose (i.e. a suspending agent; table 9, page 6).  
With regard to claim 2, the composition contains the surfactant polysorbate 80.
With regard to claims 5 and 7, the formulation is ready to use oral formulation of aprepitant  (0018).
With regard to claim 6, the composition is a suspension (abstract).  
With regard to claim 8, the composition is stable during storage (0010).  
With regard to claim 9, the examiner notes that this claim recites an intended use and does not add any further structural limitations to the claimed invention; however, Toti’s composition is intended for prevention and control of chemotherapy induced nausea and vomiting and/or prevention of postoperative nausea and vomiting (abstract).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Toti et al. (US 2015/0099004; publication date: 04/09/2015; cited in the IDS filed 08/17/2020) in view of Tamarkin et al. (US 2009/0130029).

With regard to claims 1-3,  Toti discloses a liquid oral suspension comprising aprepitant (abstract).  The composition contains aprepitant in an amount between 10 - 20 mg/g (i.e. 1 -2 %; 0014); a suspending agent in an amount of from 0.1 to 10 % (0023), a preservative, that is present in example compositions at 1.826 mg/g, which is 0.1826 % (table 9, page 6); a surfactant at from 0.01 to 10% (0022); a sweetening agent present at from 0.005 to 5% (0027); a flavoring agent at from 0.01 to 5% (0026); a buffering agent sufficient for a pH of between 3.0 and 5.0 (0011), glycerin (i.e. a non-aqueous solvent; 0029); and water sufficient to complete the composition (table 9, page 6).  The amounts disclosed by Toti overlap with the ranges recited in the instant claims (see MPEP 2144.05).  
Although Toti does not disclose an example composition containing each of the substances recited in claim 3, the claim is considered prima facie obvious because, as noted above, each limitation was contemplated in Toti’s broader disclosure.  
Toti does not disclose including an anti-foam agent in the composition.  
Tamarkin ‘029 discloses that compositions containing cellulose polymers in combination with poloxamer will generate foam.  
Thus, one having ordinary skill in the art would have recognized that some combinations of suspending agent (e.g. the cellulose polymers) and surfactant (e.g. poloxamer; para 0022) would result in compositions that tend to form foams.  As the composition is intended for oral delivery, one having ordinary skill in the art would have been motivated to add an anti-foam agent to Toti’s composition in the event that the combination of surfactant and suspending agent (e.g. the preferred cellulose polymers) resulted in a foamy composition because foams would be more difficult to swallow or dose accurately.  The skilled artisan would have had a reasonable expectation of success because anti-foam agents were well known in the art as of the instant effective filing date and one would have merely needed to add the anti-foam substance to the composition and test several concentrations to determine the amount required for optimal foam prevention.  
With regard to claims 5 and 7, the formulation is ready to use oral formulation of aprepitant  (0018).
With regard to claim 6, the composition is a suspension (abstract).  
With regard to claim 8, the composition is stable during storage (0010).  
With regard to claim 9, the examiner notes that this claim recites an intended use and does not add any further structural limitations to the claimed invention; however, Toti’s composition is intended for prevention and control of chemotherapy induced nausea and vomiting and/or prevention of postoperative nausea and vomiting (abstract).   

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toti et al. (US 2015/0099004; publication date: 04/09/2015; cited in the IDS filed 08/17/2020) in view of Tamarkin et al. (US 2009/0130029) as applied to claims 1-3 and 5-9 above, and further in view of Tsuji et al. (US 2004/0034042; publication date: 02/19/2004), Carrillo et al (WO 2013/068371; publication date 05/16/2013), Tamarkin US 2011/0008266; publication date: 01/13/2011), and Kolter et al. (US 2001/0007680; publication date: 07/12/2001).  

The relevant disclosure of Toti and Tamarkin are set forth above.  
Toti discloses that the composition may contain aprepitant (abstract), xanthan gum (0023), preservatives such as esters of p-hydroxybenzoate (0029), poloxamer (0022), sucralose (0027), any flavorant including fruit oils (0026), glycerin (0029), citric acid monohydrate, sodium citrate dihydrate (i.e. trisodium citrate dihydrate, CAS Registry No. 6132-04-3; table 9, page 6), and purified water (table 9, page 6).  
Toti does not expressly disclose the specific esters of p-hydroxybenzoate recited in instant claim 4.
Tsuji discloses the methyl or ethyl esters of p-hydroxybenzoate are preservatives (0193).  
It would have been prima facie obvious to use the methyl or ethyl esters of p-hydroxybenzoate (i.e. 4-hydroxybenzoate) as preservatives in Toti’s composition because these are the specific substances embraced by the term “esters of p-hydroxybenzoate” disclosed for this purpose by Toti. 
As noted above, Toti discloses that any substance suitable for imparting a flavor to the composition would be suitable and discloses several examples including fruit flavor but Toti does not specify the flavorant “Tutti Fruity”.  
Carrillo discloses Tutti Fruity as a known alternative flavoring to fruit flavor (0031).  
It would have been prima facie obvious to use Tutti Fruity as the flavorant in Toti’s composition because this merely represents combining prior art elements according to known methods to yield predictable results (see MPEP 2143(I)).  
Finally, as explained above, Toti does not disclose adding an anti-foaming agent; however, in view of Tamarkin ‘029 one having ordinary skill in the art would have realized that some combinations of the substances disclosed by Toti, specifically the surfactants and the suspending agents, result in compositions that tend to foam.  
Tamarkin ‘266 discloses that compositions containing poloxamers and xanthan gum form foams (table immediately following para 0410; G-E = good to excellent foam quality, see key at para 0246).  Thus, one having ordinary skill in the art would have been aware that poloxamers in combination with xanthan gum form compositions with a tendency to foam.  As explained above, one having ordinary skill in the art would have been motivated to add an anti-foam agent to prevent foaming because foam would be difficult to swallow and accurate dosing would be more difficult with a foamed composition. 
With regard to the specific anti-foam agent simethicone recited in instant claim 4, Kolter discloses that simethicone was a known anti-foam agent (0042) in the pharmaceutical arts (abstract) as of the effective filing date of the instant invention.  It would have been prima facie obvious to use simethicone as the antifoam agent in Toti’s invention because this would have been merely combining prior art elements according to known methods to yield predictable results for one of ordinary skill (see MPEP 2143(I)).  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617